SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
835
KAH 10-01704
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
RICKY SMITH, PETITIONER-APPELLANT,

                     V                                              ORDER

NEW YORK STATE DIVISION OF PAROLE,
RESPONDENT-RESPONDENT.


DEL ATWELL, EAST HAMPTON, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI
OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Jefferson County
(Hugh A. Gilbert, J.), entered March 22, 2010. The judgment denied
and dismissed the petition for a writ of habeas corpus.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   July 1, 2011                         Patricia L. Morgan
                                                Clerk of the Court